Petitioner served a notice of claim on the City two days late, and then waited almost a full year before moving for leave to file the late claim, giving no explanation at all for the delay. The City is prejudiced by weather-related changes in the condition of the allegedly defective sidewalk during the period of delay (cf., Matter of Sutton v Town of Schuyler Falls, 185 AD2d 430, 431-432), and by its inability to identify and interview witnesses (see, Aviles v City of New York, 202 AD2d 530, 532, lv denied 84 NY2d 813). Denial of the motion to file a late notice of claim in these circumstances was not an improvident exercise of discretion (see, Zapata v City of New York, 225 AD2d 543). Concur—Murphy, P. J., Milonas, Wallach, Ross and Nardelli, JJ.